Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US Patent 4,968,745, published 06 Nov. 1990, hereinafter Misra).
Regarding claims 1 and 3-6, Misra teaches an ionomeric polyvinyl butyral that can be used as an interlayer between glass plates (Abstract, col. 1, lines 9-11, and col. 11, lines 6-9).  Misra teaches that his ionomer contains preferably 2 to 5 mole percent acidic ionic groups (col. 5, line 64 – col. 6, line 2).  Misra teaches an example sheet of his ionomeric PVB with a thickness of 0.76 mm (col. 12, lines 29-33).
Misra teaches that his ionomeric PVB comprises 65-95 wt.% vinyl butyral groups [corresponding to acetalization degree], 15-30 wt.% hydroxy groups (calculated as vinyl alcohol) [corresponding to content of hydroxyl group], and 0 to 5 wt.% vinyl ester units (calculated as vinyl acetate) [corresponding to acetylation degree] (col. 2, lines 58-64).  These weight 


vinyl butyral
acetalization degree
vinyl alcohol
content of hydroxyl group
vinyl acetate
acetylation degree
Formula
C8H14O2
C2H4O
C4H6O2
MW of Repeat Unit
141.21
44.053
86.09
Wt.% (min)
65%
15%
0%
Wt.% (max.)
95%
30%
5%
# moles (min.) (wt.%/MW)
0.00460
0.00340
0
# moles (max.) (wt.%/MW)
0.00673
0.00681
0.00058




mole % (min.)
38%
32%
0.0%
mole % (max.)
66%
60%
6.8%


Misra teaches that his ionomeric PVB must be plasticized with from 20 to 80 parts of plasticizer per 100 parts resin (col. 8, lines 57-60).
Misra teaches that the acid groups on the resin are neutralized to form a polymer salt, and the neutralization need not be complete in that some unneutralized product in acid form can be present but neutralization has to be sufficient to give ionic associations (col. 4, lines 25-31). 
Misra does not disclose the preferred degree of neutralization.
However, Misra discloses that the presence of thermally reversible ionic crosslinks (i.e. ionic associations) promote block resistance and promote flow into uneven portions of the gap between the polyvinyl butyral sheet and opposing laminated panels (col.2, lines 22-33).  Misra further discloses that both block resistance and flow have been problems with polyvinyl butyral 
Therefore, it would have been obvious to one of ordinary skill in the art to neutralization the acid groups on the polyvinyl butyral in Misra, to amounts including that presently claimed, in order to provide polyvinyl butyral layer with both good block resistance and flow properties.

With respect to claim 7, it is noted that the recitation in the claims that the polyvinyl acetal ionomer interlayer film is “for laminated glass used for obtaining laminated glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Misra disclose interlayer film as presently claimed, it is clear that the interlayer film of Misra would be capable of performing the intended use, i.e. for laminated glass used for obtaining laminated glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US Patent 4,968,745, published 06 Nov. 1990, hereinafter Misra) in view of DasGupta et al. (“Modification of polyvinyl butyral properties via the incorporation of ionomer groups”, Proceedings on the Frontiers of Polymer Research, Jan. 20-25, 1991, Prasad and Nigam (editors), pp. 571-613, published 1991, hereinafter DasGupta).
Regarding claim 2, Misra teaches the elements of claim 1.
Misra teaches that his ionomeric PVB had storage modulus values of greater than 6x106 dynes/cm2 (0.6 MPa) at 40⁰C and less than 5x105 dynes/cm2 at 150⁰C (col. 10, lines 48-53).
Misra does not disclose the storage modulus value at 80⁰C.
DasGupta teaches the storage modulus values at 60⁰C and 150⁰C range from 3.4 to 14 MPa and 0.04 to 2.7 MPa, respectively, for ionomeric PVB resins of differing molecular weight and ionic content, which were modified to improve their properties for safety glazings compared with unmodified PVB (Abstract and page 578, Tables 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the molecular weight and ionic content as taught by DasGupta (and thereby vary the value of the storage modulus) of the ionomer of Misra.  DasGupta teaches that varying the molecular weight and the ionic content allows for the adjustment of the ambient temperature stiffness (represented by storage modulus values at lower temperatures) and the flow properties (represented by storage modulus values at higher temperatures) of the ionomeric PVB resin (page 578, last paragraph – page 579, first paragraph, 2nd paragraph and Conclusions).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US Patent 4,968,745, published 06 Nov. 1990, hereinafter Misra) in view of Lu (US Patent Application 2013/0236711 A1, published 12 Sep. 2013, hereinafter Lu).
Regarding claims 7-9, Misra teaches the elements of claim 1.
Misra teaches an ionomeric polyvinyl butyral that can be used as an interlayer between glass plates (Abstract, col. 1, lines 9-11, and col. 11, lines 6-9).  
Misra does not explicitly teach the layout of glass sheets and interlayer in a laminated glass.
Lu teaches the layout of laminated glass with a sheet of polymer interlayer, in which a film of the interlayer polymer is sandwiched between two sheets of glass (Abstract, paragraphs 0007 and 0010, and Figure 1).  Lu teaches that lighter weight multiple layer panels are achieved by using thinner glass in an asymmetric substrate configuration, in which the thickness of the outer glass substrate is 2.0 to 2.3 mm, while the thickness of the inboard substrate is reduced, while having a total glass thickness of as low as 3.7 mm (paragraph 0011).  Thus, the thickness of the inner glass substrate is 1.4 to 1.7 mm.
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US Patent 4,968,745, published 06 Nov. 1990, hereinafter Misra) in view of Cleary et al. (US Patent Application 2013/0295357 A1, published 07 Nov. 2013, hereinafter Cleary).
Regarding claims 7-9, Misra teaches the elements of claim 1.
Misra teaches an ionomeric polyvinyl butyral that can be used as an interlayer between glass plates (Abstract, col. 1, lines 9-11, and col. 11, lines 6-9).  
Misra does not explicitly teach the layout of glass sheets and interlayer in a laminated glass.
Cleary teaches a glass laminate with an external glass sheet, an internal glass sheet, and a polymer interlayer formed between the external and internal glass sheets (Abstract and Figure 1).  Cleary teaches that the external glass sheet can have a thickness of less than or equal to 1 mm, and the internal glass sheet can have a thickness of less than or equal to 2.5 mm (paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the asymmetric glass laminate along with the glass . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-11, and 13-15 of copending Application No. 16/088,062.  Although some of the claims at issue are not identical, they are not patentably distinct from each other because of overlapping ranges.  As shown in Table 1, the claims and their interdependencies are identical or not patently distinct to corresponding claims in co-pending Application 16/088,052.
Specifically, the copending claims disclose a content of ionic or acid functional group of 10% by mole or less while the present claims disclose a content of acidic group 1.5 % by mole to 10% by mole.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table 1: Listing of corresponding claims for double patenting rejections
Application 16/088,062
Co-Pending Application 16/088,052
Claim 1. A polyvinyl acetal ionomer resin film, comprising a polyvinyl acetal ionomer resin containing polyvinyl acetal into which an acid group is introduced, the polyvinyl acetal ionomer resin having a content of the acid group of 1.5% by mole or more and 10% by mole or less, and the polyvinyl acetal ionomer resin having a neutralization degree of 10% or more and 90% or less.
Claim 1. A polyvinyl acetal ionomer resin material comprising: a polyvinyl acetal ionomer resin having an ionic functional group and having a metal in an amount that makes a degree of neutralization be 10% or more and 90% or less, the polyvinyl acetal ionomer resin having a meso percentage of acetal ring structure of 80% or more.

Claim 2. The polyvinyl acetal ionomer resin material according to claim 1, wherein the polyvinyl acetal ionomer resin has a content of the ionic functional group of 10% by mole or less.

Claim 3. The polyvinyl acetal ionomer resin material according to claim 1 or 2, wherein the ionic functional group is a carboxyl group, a base of carboxyl group , a sulfonic acid group, a base of sulfonic acid group, a sulfinic acid group, a base of sulfinic acid group, a sulfenic acid group, a base of sulfenic acid group, a phosphoric acid group, a base of phosphoric acid group, a phosphonic acid group, a base of phosphonic acid group, an amino group, or a base of amino group.

Claim 4. The polyvinyl acetal ionomer resin material according to any one of claims 1 to 3, wherein the metal is Na, Li, K, Mg, Zn, Cu, Co, Al, Fe, Ni, Cr, or Mn.

Claim 10. The polyvinyl acetal ionomer resin material according to any one of claims 1 to 9, comprising a plasticizer.
Claim 5. The polyvinyl acetal ionomer resin film according to claim 4, wherein a content of the plasticizer is 10 parts by weight or more relative to 100 parts by weight of the polyvinyl acetal ionomer resin.
Claim 11. The polyvinyl acetal ionomer resin material according to claim 10, wherein a content of the plasticizer relative to 100 parts by weight of a sum of the polyvinyl acetal ionomer resin and a thermoplastic resin other than the polyvinyl acetal ionomer resin is 10 parts by weight or more.
Claim 7. The polyvinyl acetal ionomer resin film according to claim 1, which is an interlayer film for laminated glass used for obtaining laminated glass.
Claim 13. A polyvinyl acetal ionomer resin film, that is a molded body of the polyvinyl acetal ionomer resin material according to any one of claims 1 to 12.

Claim 14. The polyvinyl acetal ionomer resin film according to claim 13, that is an interlayer film for laminated glass used for obtaining laminated glass. 
Claim 9. A laminated glass comprising: a first lamination glass member; a second lamination glass member; and the polyvinyl acetal ionomer resin film according to claim 1, the polyvinyl acetal ionomer resin film being arranged between the first lamination glass member and the second lamination glass member.
Claim 15. A laminated glass comprising: a first lamination glass member, a second lamination glass member , and the polyvinyl acetal ionomer resin film according to claim 13 or 14, the polyvinyl acetal ionomer resin film being arranged between the first lamination glass member and the second lamination glass member.


Claims 1, 4, 5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, and 9 of copending Application No. 16/088,783.  Although some of the claims at issue are not identical, they are not distinct from each other.  As shown in Table 2, the claims and their interdependencies are identical or not patently distinct to corresponding claims in co-pending Application 16/088,783.
Specifically, the copending claims require the ionomer polyvinyl acetal film to have a glass transition point, while the present claims are silent with respect to this limitation.  However, is clear that the specific polyvinyl acetal film of the copending claims falls within the scope of the broad polyvinyl acetal film of the present claims.


Table 2: Listing of corresponding claims for double patenting rejections
Application 16/088,062
Co-Pending Application 16/088,783
Claim 1. A polyvinyl acetal ionomer resin film, comprising a polyvinyl acetal ionomer resin containing polyvinyl acetal into which an acid group is introduced, the polyvinyl acetal ionomer resin having a content of the acid group of 1.5% by mole or more and 10% by mole or less, and the polyvinyl acetal ionomer resin having a neutralization degree of 10% or more and 90% or less.
Claim 1. An interlayer film for laminated glass having a one-layer or two-layer structure, the interlayer film comprising a first layer including an ionomer resin containing polyvinyl acetal into which an acid group is introduced, or containing a (meth)acrylic resin into which an acid group is introduced, the ionomer resin having a content of the acid group 1.5% by mole or more and 10% by mole or less, the ionomer resin having a degree of neutralization of 10% or more and 90% or less, the first layer having a glass transition point within a temperature range between -20°C and 0°C inclusive.

Claim 2. The interlayer film for laminated glass according to claim 1, wherein the ionomer resin is a polyvinyl acetal ionomer resin or a (meth)acrylic ionomer resin.
Claim 4. The polyvinyl acetal ionomer resin film according to claim 1, further comprising a plasticizer.
Claim 3. The interlayer film for laminated glass according to claim 1 or 2, wherein the first layer contains a plasticizer.
Claim 5. The polyvinyl acetal ionomer resin film according to claim 4, wherein a content of the plasticizer is 10 parts by weight, or more relative to 100 parts by weight of the polyvinyl acetal ionomer resin.
Claim 4. The interlayer film for laminating glass according to any one of claims 1 to 3, wherein a content of the plasticizer relative to 100 parts by weight of the ionomer resin is 10 parts by weight or more.
Claim 7. The polyvinyl acetal ionomer resin film according to claim 1, which is an interlayer film for laminated glass used for obtaining laminated glass.
Claim 8. The interlayer film for laminated glass according to any one of claims 1 to 7, wherein the interlayer film for laminated glass is used for obtaining laminated glass by being arranged between a first glass plate having a thickness of 1.3 mm or less, and a second glass plate.
Claim 8. The polyvinyl acetal ionomer resin film according to claim 1, which is an interlayer film for laminated glass used for obtaining laminated glass by being arranged between a first glass plate having a thickness of 1.8 mm or less and a second glass plate.
Claim 8. The interlayer film for laminated glass according to any one of claims 1 to 7, wherein the interlayer film for laminated glass is used for obtaining laminated glass by being arranged between a first glass plate having a thickness of 1.3 mm or less, and a second glass plate.
Claim 9. A laminated glass comprising: a first lamination glass member; a second lamination glass member; and the polyvinyl 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lavin et al. (US Patent 3,262,835, published 26 Jul. 1966) teaches the use of polyvinyl acetal as in interlayer for improved laminated safety-glass.  Spencer et al. (“Effects of acid neutralization on the properties of K+ and Na+ poly(ethylene-co-methacrylic acid) ionomers,” Polymer, Vol. 53, pp. 569-580, published 16 Dec. 2011) teaches that the extent of neutralization affects the thermal and mechanical properties of polymeric ionomers, and the maximum values in various mechanical properties occur at intermediate neutralization levels.  Wiersema and Van Bussel (WO 2014/168481 A1, published 16 Oct. 2014) teaches the use of partially neutralized polymer in a fastening layer for glass mirror laminates.  Zang and Chen (“Laminated glass,” Wiley Encyclo.Comp., 2nd Ed., Nicolais and Borzacchiello (ed.), pp. 1-7, published 2012) teach laminated glass examples with a 1.52 mm interlayer and a three-layer total thickness of 5 – 35 mm.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787